DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 9-11 in the reply filed on 9/23/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
The preliminary amendment filed with the application has been entered. In the preliminary amendment filed with the application there is what appears to be a marked-up copy of a substitute specification (because of underlining of some text and removal of other text). Also, the preliminary amendment papers included a further amendment to apply to the “marked up copy” of the specification, about cross references to related applications. The markings of the PCT number and WO number at the top of each page of the specification have been removed in the possible “marked up copy” of specification filed with the preliminary amendment. It is not clear that a clean copy corresponding to the apparent “marked-up copy” has been provided.  Only the office designation (AFDOCS.17430217.1) is present at the bottom of the pages.  
The IDS statements filed 3/28/19, and 8/27/20 have been entered and considered. It is unclear whether the IDS sets forth all the prior art cited in the specification, throughout the specification, and particularly at pages 24-25.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, or the cited IDS forms submitted, they have not been considered.
This is a national stage application filed under US 371 from PCT/IT2017/000119 filed 6/16/2017.  The certified copy of the priority document has been received from the IB.
The documents related to the PCT, including the Written Opinion, Search Report, and other information have been considered.
The Drawings as filed are suitable for examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent method of claim 9, which implements a “gut microbiota reference control tool” from a previous claim (claim 5) in a distinct method as defined in the lack of unity requirement, should be amended to recite all the limitations of the referenced claim, and any other limitations necessary and sufficient to describe the tool for its use in the method of claim 9.
	The metes and bounds of claim 9 are unclear.  The preamble states that the method is “in vitro diagnosis of gut dysbiosis index of percentage” however, no in vitro steps are clearly taken in any step of claim 9.  Step a) in its broadest reasonable interpretation, encompasses data gathered during previously performed experiments and the data is merely retrieved from a database.  Step a) is not a positive active method step of taking samples from a patient over three consecutive days. Step a) does not set forth that after the samples are obtained, a specific sample processing procedure is performed, nor does it set forth a particular detection process is performed on the samples, such as PCR, or amplification, or hybridization, or any other specific method capable of identifying all detectable phyla, families and species of gut microbiota.  The language in step a) of “detecting by metagenomics” fails to set forth what this step actually performs.  “Metagenomics” is a term of the art which describes a multitude of processes which may or may not be relevant to the claimed invention.  Reciting “by metagenomics” does not identify a single, limited, known process in the art, nor does the specification provide a limiting definition for how any such process is to be used in claim 9.  Metagenomics is an area of research, and not a particular method comprising particular method steps.  
	The specification at page 9 recites the following: 
“The methods for detecting gut microbiota prevalently qualitatively are well known. For example, fingerprinting (denaturing gradient gel electrophoresis), terminal restriction fragment length polymorphism, ribosomal intergenic spacer analysis, and 16S ribosomal RNA sequencing (Blaut et al.,2002) are known. Particularly, gut microbiota can be detected by amplifying and pyrosequencing V1-V3 region of 16S ribosomal RNA gene of the microorganisms contained in a gut biological sample according to Ercolini  et al, 2012. In a typical gut metagenomic experiment, after DNA extraction from fecal sample, a short segment of the 16S rRNA is amplified. By amplifying and sequencing selected regions within 16S rRNA genes, bacteria can be identified. The identity at phylum, family and species taxonomic level and frequency of bacteria in a sample are determined by assigning reads to known 16S rRNA database sequences via sequence homology. After homology process, however, frequencies of reads and, hence, frequencies of bacteria are assigned by using Quantitative Insights into Microbial Ecology (QIIME 1.8.0, as below reported in detail. Therefore, the method according to the present invention can be a metagenomic method.” 

This is not a limiting definition of the specific steps and processes required to identify “all detectable phyla, families and species” from a sample “by metagenomics.”  One of skill would not be apprised as to what specific processes should be applied to the samples, what reagents or equipment are required, what processes the isolated DNA or RNA should undergo, or what to do with the data obtained from any specific process.  Claim 9 does not recite any of these specific processes identified in the above citation from the specification (amplifying, pyrosequencing V1-V3 of 16s rRNA, fingerprinting by denaturing gradient gel electrophoresis, terminal RFLP, rRNA intergenic spacer analysis or 16s ribosomal RNA sequencing).  Claim 9 does not specifically compare the sequence reads to any known information about known microbiota.  Claim 9 does not set forth the use of QIIME to calculate frequencies of microbiota.
The examiner attempted to identify a particular or specific art-recognized process which meets the requirements as being performed “by metagenomics.”  This search failed to identify a single, specific and limited process which could be a limited definition of “metagenomics.” As defined by Wikipedia, “Metagenomics is the study of genetic material recovered directly from environmental or clinical samples. The broad field may also be referred to as environmental genomics, ecogenomics, community genomics or microbiomics.” (Wikipedia definition of Metagenomics, downloaded 12/14/2022). Within this field of research, the contents of the Wikipedia definition relay the multiplicity of topics and methods which can fall within the term.  Under the topic of “gut microbe characterization,” Wikipedia sets forth the following: “Gut microbe characterization: Microbial communities play a key role in preserving human health, but their composition and the mechanism by which they do so remains mysterious.[98] Metagenomic sequencing is being used to characterize the microbial communities... to determine if there is a core human microbiome, to understand the changes in the human microbiome that can be correlated with human health, and to develop new technological and bioinformatics tools to support these goals.[99]” Claim 9 does not recite metagenomic sequencing.  
Wikipedia continues: “Another medical study as part of the MetaHit (Metagenomics of the Human Intestinal Tract) project… attempted to categorize the depth and phylogenetic diversity of gastrointestinal bacteria. Using Illumina GA sequence data and SOAPdenovo, a de Bruijn graph-based tool specifically designed for assembly short reads, they were able to generate 6.58 million contigs greater than 500 bp for a total contig length of 10.3 Gb and a N50 length of 2.2 kb.”  Claim 9 does not recite using Illumina GA sequence data, SOAPdenovo or any deBrujin graph-based tool.   Wikipedia discusses MetaHit further: “While these studies highlight some potentially valuable medical applications, only 31–48.8% of the reads could be aligned to 194 public human gut bacterial genomes and 7.6–21.2% to bacterial genomes available in GenBank which indicates that there is still far more research necessary to capture novel bacterial genomes.” This MetaHit apparently cannot identify “all detectable phyla, families or species” as set forth in claim 9.
Wikipedia identifies a further metagenomic-related study: “In the Human Microbiome Project (HMP), gut microbial communities were assayed using high-throughput DNA sequencing. HMP showed that, unlike individual microbial species, many metabolic processes were present among all body habitats with varying frequencies…The HMP has brought to light the utility of metagenomics in diagnostics and evidence-based medicine.” Claim 9 does not set forth high-throughput DNA sequencing.
The NHGRI of NIH defines metagenomics: “Metagenomics is the study of the structure and function of entire nucleotide sequences isolated and analyzed from all the organisms (typically microbes) in a bulk sample. Metagenomics is often used to study a specific community of microorganisms, such as those residing on human skin, in the soil or in a water sample.” (NHGRI definition, downloaded 12/15/22) Claim 9 does not study the structure and function of entire nucleotide sequences isolated and analyzed from all the organisms in a bulk sample.
Thomas et al (2012) states: “Metagenomics is defined as the direct genetic analysis of genomes contained with an environmental sample… Metagenomics provides access to the functional gene composition of microbial communities and thus gives a much broader description than phylogenetic surveys, which are often based only on the diversity of one gene, for instance the 16S rRNA gene. On its own, metagenomics gives genetic information on potentially novel biocatalysts or enzymes, genomic linkages between function and phylogeny for uncultured organisms, and evolutionary profiles of community function and structure. It can also be complemented with metatranscriptomic or metaproteomic approaches to describe expressed activities [5,6].”  Claim 9 does not set forth any of the specific methods for carrying out identifying genetic information on novel biocatalysts or enzymes, it does not provide any steps for determining genomic linkages between function and phylogeny, it does not provide any steps for determining evolutionary profiles of community function and structure. It does not specifically perform any metatranscriptomic steps, nor any metaproteomic steps.
A definition provided by GenXPro, metagenomics is: “the analysis of DNA fragments derived from all organisms present in a sample, as for example from soil, water, biofilms, buccal swabs or feces and is the most comprehensive method to analyse for example the human microbiome. To obtain a representative spectrum of the available DNA, the samples must be carefully processed to obtain a representative portion of each genome. We apply whole-metagenome shotgun (WMS) sequencing or alternatively NGS of 16s-RNA coding regions. The obtained sequence reads are annotated with high-performance computer clusters to all suitable sequences in the databases to identify the species present in the sample. Reads that cannot be annotated to database-entries can be de novo assembled to identify new genomes.” (GenXPro webpage for metagenomics, downloaded 12/14/22). Claim 9 does not set forth any particular special processing of the samples, it does not set forth whole metagenome shotgun sequencing, nor does it set forth NGS sequencing of 16sRNA coding regions.  Claim 9 does not provide any annotations, nor do they particularly generate de novo assembled new genomes.
As such, the metes and bounds of the term “by metagenomics” cannot be determined for any of claims 9-11.  
Further in claim 9, the metes and bounds of “the identity and frequency of all detectable phyla, families, and species of gut microbiota” are unclear.  The claim fails to particularly point out and distinctly claim how the microbiota are to be detected, nor how to ensure all gut microbiota can be detected, identified, and/ or assessed for frequency.  The prior art does not clearly provide a list of “all detectable” gut microbiota such that a strategy for identifying all could be generated.  
The specification at pages 2-3 set forth that quantitative measurements of gut microbiota bacteria distribution utilizes “techniques such as fluorescence in situ hybridization, catalyzed reporter deposition-fluorescence in situ hybridization, quantitative polymerase chain reaction, and scanning electron microscopy in situ hybridization have been used (Peter and Sommaruga, 2008). These methods are able to detect change in total number of microorganisms, change in gut microbiota species, or allow to address the presence or absence of specific bacterial species. However, the estimation of these differences need to be established compared to reference individuals selected amongst healthy subjects.” Claim 9 does not set forth in situ hybridization, catalyzed reporter deposition-fluorescence in situ hybridization, qPCR, or SEM in situ hybridization. The specification refers to “enterotypes” or “faecotypes” but fails to identify all the microbiota present in such communities. Claim 9 does not recite any enterotypes or faecotypes. 
The specification notes at page 4: “However, at present, there are no studies on gut microbiota which are able to provide a reference microbiota reservoir for the proper description of intestinal eubiosis profiles, to be compared, as reference, to the profiles of patients with disorders and gastrointestinal diseases, in order to detect gut dysbiosis and/or the grade of dysbiosis in term, for example, of mild, moderate and severe dysbiosis. Gut dysbiosis refers to a microbial imbalance inside the intestine in comparison to healthy gut microbiota profiles.” 
As the prior art, as disclosed by the specification, does not provide the identity and frequencies of all detectable phyla, families and species of gut microbiota, one of skill would not be apprised as to what species are to be expected, nor how to determine a method of identifying all of them, nor how to determine a frequency of any or all of them in the samples. 
It is expected that over time, more and more microbiota are likely to be identified as residing in the gut microbiota community as detection methods in the art improve, however, the specification does not provide particular methods to identify any “new” microbiota.  It is entirely unclear how to ensure that all microbiota which can be detected, are detected, as required by step a) of claim 9.  It is not clear how the frequencies are to be determined, when it is unclear whether all detectable species have been identified.  No margins of error, or statistical significance are determined.  
Further in step a) the age of the patient is not collected, nor is any anthropomorphic data collected related to any symptoms, other diagnosed conditions, or aspects of health.  Claim 9 does not collect the nationality of the individual or patient. As such, it is unclear how the patient/ individual data can be compared to similar age or health references.  
Further in claim 9, in step b) it is entirely unclear how the OTU are identified, such that they could have any median value of the distribution of the OTU calculated. Step a) does not set forth any experimental process for generating OTU data from the patient sample.  “operational taxonomic units” requires particular information not set forth in steps a) or b) of claim 9.  Step a) does not provide any OTU, nor does it provide any data on OTU distributions within each sample.  Step a) detects gut microbiota “by metagenomics” which is not limited to amplifying, detecting, and analyzing OTU in a given sample. Step b) does not set forth how the distribution values are obtained, either in a new step, or from the data provided in step a).  One of skill would not be apprised as to the particular data from step a) which can provide the information required for carrying out step b).  
Further in claim 9, step c) the step fails to specifically set forth how the dissimilarity index is to be calculated, using the patient data, and unspecified “reference tool data.”  Step c) fails to provide any median values of OTU distribution of any clusters of gut microbiota from healthy subjects. How the clusters are determined is not set forth in step c), nor is it clear how gut dysbiosis is diagnosed based on this comparison.  The point at which the dissimilarity index indicates health, and the point at which the dissimilarity index indicates dysbiosis are not set forth in step c). It is unclear if any difference, no matter how small, between the patient sample, and the relevant healthy population, leads to the diagnosis of dysbiosis.  No symptom information, anthropomorphic information, or other relevant patient information is collected which may be used in the diagnosis process.  The nature of the dissimilarity index, and how it is calculated is not set forth in claim 9.  The specification sets forth that a “quadratic dissimilarity index” is calculated at page 21-22.  This calculation requires OTU distributions for patient and healthy age-matched controls, and is calculated at a certain level. No such information is provided by claim 9 such that this index could be calculated.
The examiner attempted to determine whether the prior art recognizes a particular method of calculating dissimilarity indices in gut microbiome research, or gut metagenomic research, and identified a multiplicity of types of dissimilarity indices which may or may not generate the data Applicant requires to make the diagnosis.  
A survey of metagenomics and metabolomes identifies the following types of dissimilarity indices, each calculated differently, to address different types of data, and different experimental questions: Bray-Curtis dissimilarity index (compares two microbiomes and quantifies the differences between them; Larsen et al 2015); Hill-based dissimilarity indices, as compared to Jacquard dissimilarity index and Bray-Curtis dissimilarity index (for investigating the impact of relative abundances on dissimilarity; Modin et al. 2020); a “paired UniFrac dissimilarity index” (which summarizes within individual, or within pair shifts in microbiome composition and then compares these compositional shifts across individuals or pairs. Pldist is the algorithm, Plantigna 2019); Shannon index, Chao1 index, Simpson index, ACE index, UniFrac index and Bray Curtis index are reviewed by Samuthpongtorn, 2021, and the quadratic dissimilarity index as reviewed by Diewart (2006). 
	Without specific guidance in the claim as to the particular type of dissimilarity index which should be calculated, the data required to make the calculations, and how any index can lead to a diagnosis of gut dysbiosis, one of skill would not be apprised as to the metes and bounds of the term within claims 9-11. 
	The metes and bounds of claim 10 are unclear.  Claim 10 provides the “quadratic dissimilarity index” formula, however does not provide all the required data, and the data is not provided by claim 9.  Claim 9 does not clearly provide case and control data.
	The metes and bounds of claim 11 are entirely unclear.  At no point is a nationality, or current Nation of the subject or the controls collected.  None of the steps of claims 9 or 10 require nationality or Nation of residence for their calculations. The referenced “tool” appears to only stratify by age, and does not require nationality information or nation of reference.  It is entirely unclear how this affects any other processes and diagnoses of claims 9 and 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step (2A)(1) The claims recite an abstract idea of identifying and calculating the frequency of all detectable gut microbiota, calculating median values of a distribution of an Operational Taxonomic units, calculating a dissimilarity index or percentage of the OTU distributions or the patient in comparison with healthy age matched control median values of OTU. The results of these calculations can be a diagnosis of gut dysbiosis.  The claims also recite the natural law, where naturally occurring gut microbiota sequence information from the patient is correlated with a naturally occurring disease, gut dysbiosis of the microbiota, a genotype/phenotype correlation. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claim 9 include:
 “frequency of all detectable phyla” (a mathematical concept of calculating a frequency, or how many times an item is present in a sample)
“calculating the median values of operational taxonomic units distribution” of the microbiota present in samples of the patient (a mathematical concept of calculating a median value, and calculating a distribution of values)
“calculating the dissimilarity index or percentage of the median values of the operational taxonomic units distributions of gut microbiota of the patient in comparison with the median values of the operational taxonomic units distributions of a cluster of the gut microbiota reference control tool of healthy subjects” (a mathematic concept of calculating the distributions of the patient, and healthy age matched controls, determining the medians of those distributions, and using those median values to calculate a dissimilarity index).
In claim 10, the dissimilarity index or percentage is calculated by one of two formulae recited in claim 10. (a mathematic concept of calculating indices using the listed formulae).
	Natural law embraced by claims 9-11:
The claims detect and analyze naturally occurring microbiota sequence information, and correlate them with healthy age-matched controls, to make a diagnosis of a naturally occurring condition: gut dysbiosis.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 9 recites the additional element that is not an abstract idea: “detecting…all detectable phyla, families and species of gut microbiota” which is a data gathering step. Claim 11 addresses an aspect of the data gathered (nation or nationality).
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 9-11: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Mueller (of record), Pop (of record), and Larsen (2012) each disclose detecting and identifying all detectable phyla, families, and species of microbiota in gut samples. As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  The specification also notes that Sekirov (2006), Blaut (2002), Peter (2008), Arumugam (2011), Seizen (2011) all detect and identify all detectable microbiota in gut samples at pages 2-3.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 9: the additional limitation in the preamble relating to diagnosis of gut dysbiosis, is an intended use limitation, and no limitations positively recite steps of diagnosis.  Addition of this intended use to the law of nature do not rise to the level of significantly more than the judicial exception.  This intended use of gut microbiota data was shown to be routine and well known in the art by the citations of Kaakoush (2012), Manor (2016) and Hevia (2014) all of record. This intended use for diagnosis in addition to the law of nature does not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	In combination, the generation of the data, acted upon by the judicial exception, fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while not specifically computer-implemented, is largely a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipation by Larsen (2015).
	Larsen et al. (2015) Metabolome of human gut microbiome is predictive of host dysbiosis. GigaScience vol 4:42, 16 pages.
	The claims are drawn to a method of detecting, identifying and calculating frequencies of all detectable phyla, families and species of gut microbiota in 3 samples taken consecutively over three days from a patient, calculating OTU distributions for patient data and healthy, age matched control data, calculating medians of the values in the distributions, and calculating a dissimilarity index from the median values.
	Larsen et al are directed to identifying differences between healthy control subject gut microbiota, and patient gut microbiota, in their amounts, identities, and distributions. The microbiome influences many aspects of human health and when this microbial ecosystem becomes disrupted, the health of the human host can suffer due a condition called dysbiosis. Larsen notes that the community compositions of human microbiomes vary dramatically from individual to individual, and over time, making it difficult to uncover the underlying mechanisms linking the microbiome to human health. Larsen proposes that a microbiome’s interaction with its human host is dependent on its community metabolome; an emergent property of the microbiome (paraphrased from Abstract).
	Larsen reviews a longitudinal study of David et al who obtained gut samples from 2 healthy patients on a daily basis for a year.  Over this year, each healthy individual had a period of time of disease, and the daily sampling continued.  This meets the limitation of claim 9 wherein 3 samples from a patient on consecutive days are analyzed in step a), and the samples of the healthy age matched controls.  Each patient is its own control during healthy periods.  Larsen reviews the processes of David et al, who determined the identity and frequency of all detectable phyla, families and species of microbiota in the gut samples. As shown in Figure 1, the identity and frequency determinations are by 16s rRNA operational taxonomic unit analysis, enzyme profiling, and for predicted relative metabolic turnover.  As such these meet the limitations of claim 9 to determining the identities and frequencies of the microbiota “by metagenomics.”
	With respect to step b) of claim 9, Larsen determines OTU distributions, and calculates a median of those values for the patient disease/dysbiosis samples, and the healthy age matched control samples for the patient. (p3 data description, first column). The analysis identified 442 bacterial genera, of which the top 81 accounted for 99.5% of the total microbiome community populations.  The OTU values are normalized by calculations of median values. The values were also normalized to sum to 100%.  
	With respect to step c) of claim 9 Larsen calculated Bray-Curtis dissimilarity indices, between the patient healthy samples, and the patient disease samples; for each patient, and then calculated between patients (See Fig 1.).  Figure 3a shows four clustered taxonomies identified by the OTU analysis. Figure 3a shows an example of the clustered taxa varying in abundance over time.  Larsen explains at page 4: 
	“From taxonomic relative abundance (i.e. community structure) data (Fig. 3a) and a taxonomic average enzyme function count matrix (Fig. 3b), community enzyme function
profiles can be extrapolated [50]. The average enzyme function count matrix contains the average number of genes annotated with a specific enzyme function in all annotated genomes for a given bacterial taxon. The community enzyme function profile for a particular microbiome sample is defined as the relative abundance of genes that code for specific enzyme functions in a microbial community’s metagenome.”

Referring back to Fig 1, the samples taken from consecutive days of illness from Patient A had a higher BC index value when compared to samples from Patient A on consecutive days from a healthy period.  The samples taken from consecutive days of illness from Patient B had a higher BC index value when compared to samples taken from Patient B on consecutive healthy days.  The illness or disease days thus were shown to have gut dysbiosis in comparison to healthy age matched control data.  At page 5-6 Larsen explains: 
“When plotted by taxonomic community structure, then donor appears as the microbiome’s most distinguishing characteristic. The microbiomes of Donor A and Donor B group separately and Donor B’s post-illness microbiome groups more closely to the dysbiotic microbiomes than to Donor B’s microbiome pre-illness… While community structure alone is not enough to reliably cluster non-dysbiotic from dysbiotic, metabolome can do this. For example, the pre- and post-illness microbiomes for Donor B are very distinct when plotted by community structure (Fig. 4). When clustered by metabolome, pre and post-illness communities are more similar. This suggests that there may be a characteristic metabolome for particular human health states, and that a specific metabolome may be assembled by many possible individual microbiome community structures.” Larsen discusses the use of SVM to diagnose gut dysbiosis from the acquired and calculated data at pages 6-7.
	As such, claim 9 is anticipated.  With respect to claim 11, the patient is of the same nation for both healthy and disease samples.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen as applied to claims 9 and 11 above, in view of Diewert.
Larsen et al. (2015) Metabolome of human gut microbiome is predictive of host dysbiosis. GigaScience vol 4:42, 16 pages.
Diewert, W. Erwin. "Similarity and dissimilarity indexes: An axiomatic approach." University of British Columbia Discussion Paper 02-10 (2002, “updated 2006”), 28 pages.
	The claims are drawn to a method of detecting, identifying and calculating frequencies of all detectable phyla, families and species of gut microbiota in 3 samples taken consecutively over three days from a patient, calculating OTU distributions for patient data and healthy, age matched control data, calculating medians of the values in the distributions, and calculating a dissimilarity index from the median values.
	Claim 10 specifies equations which are for the calculation of the dissimilarity index.
	Larsen et al are directed to identifying differences between healthy control subject gut microbiota, and patient gut microbiota, in their amounts, identities, and distributions. The microbiome influences many aspects of human health and when this microbial ecosystem becomes disrupted, the health of the human host can suffer due a condition called dysbiosis. Larsen notes that the community compositions of human microbiomes vary dramatically from individual to individual, and over time, making it difficult to uncover the underlying mechanisms linking the microbiome to human health. Larsen proposes that a microbiome’s interaction with its human host is dependent on its community metabolome; an emergent property of the microbiome (paraphrased from Abstract).
	Larsen reviews a longitudinal study of David et al who obtained gut samples from 2 healthy patients on a daily basis for a year.  Over this year, each healthy individual had a period of time of disease, and the daily sampling continued.  This meets the limitation of claim 9 wherein 3 samples from a patient on consecutive days are analyzed in step a), and the samples of the healthy age matched controls.  Each patient is its own control during healthy periods.  Larsen reviews the processes of David et al, who determined the identity and frequency of all detectable phyla, families and species of microbiota in the gut samples. As shown in Figure 1, the identity and frequency determinations are by 16s rRNA operational taxonomic unit analysis, enzyme profiling, and for predicted relative metabolic turnover.  As such these meet the limitations of claim 9 to determining the identities and frequencies of the microbiota “by metagenomics.”
	With respect to step b) of claim 9, Larsen determines OTU distributions, and calculates a median of those values for the patient disease/dysbiosis samples, and the healthy age matched control samples for the patient. (p3 data description, first column). The analysis identified 442 bacterial genera, of which the top 81 accounted for 99.5% of the total microbiome community populations.  The OTU values are normalized by calculations of median values. The values were also normalized to sum to 100%.  
	With respect to step c) of claim 9 Larsen calculated Bray-Curtis dissimilarity indices, between the patient healthy samples, and the patient disease samples; for each patient, and then calculated between patients (See Fig 1.).  Figure 3a shows four clustered taxonomies identified by the OTU analysis. Figure 3a shows an example of the clustered taxa varying in abundance over time.  Larsen explains at page 4: 
	“From taxonomic relative abundance (i.e. community structure) data (Fig. 3a) and a taxonomic average enzyme function count matrix (Fig. 3b), community enzyme function
profiles can be extrapolated [50]. The average enzyme function count matrix contains the average number of genes annotated with a specific enzyme function in all annotated genomes for a given bacterial taxon. The community enzyme function profile for a particular microbiome sample is defined as the relative abundance of genes that code for specific enzyme functions in a microbial community’s metagenome.”

Referring back to Fig 1, the samples taken from consecutive days of illness from Patient A had a higher BC index value when compared to samples from Patient A on consecutive days from a healthy period.  The samples taken from consecutive days of illness from Patient B had a higher BC index value when compared to samples taken from Patient B on consecutive healthy days.  The illness or disease days thus were shown to have gut dysbiosis in comparison to healthy age matched control data.  At page 5-6 Larsen explains: 
“When plotted by taxonomic community structure, then donor appears as the microbiome’s most distinguishing characteristic. The microbiomes of Donor A and Donor B group separately and Donor B’s post-illness microbiome groups more closely to the dysbiotic microbiomes than to Donor B’s microbiome pre-illness… While community structure alone is not enough to reliably cluster non-dysbiotic from dysbiotic, metabolome can do this. For example, the pre- and post-illness microbiomes for Donor B are very distinct when plotted by community structure (Fig. 4). When clustered by metabolome, pre and post-illness communities are more similar. This suggests that there may be a characteristic metabolome for particular human health states, and that a specific metabolome may be assembled by many possible individual microbiome community structures.” Larsen discusses the use of SVM to diagnose gut dysbiosis from the acquired and calculated data at pages 6-7.
	Larsen does not calculate the dissimilarity index by the equations listed in claim 10. These equations are quadratic dissimilarity index calculation formulae, such as those reviewed in Diewert.
	Diewart is drawn to defining various indices of absolute and relative dissimilarity, as well as weighted indices of dissimilarity.  These indices are useful in comparing datasets, in a relative way, or in an absolute way.  Diewert is most interested in price comparison datasets, however, any data can be applied to the calculation of dissimilarity indices dependent on the nature of the investigation.  Section 2 of Diewert sets forth the derivation of asymptotically linear dissimilarity index algorithms (examples 1 and 2).  Section 3 of Diewert provides “an alternative approach” for generating absolute dissimilarity indices which include the quadratic dissimilarity indices of claim 10- linear quadratic dissimilarity index formulae. In examples 3 and 4, d(x,y) is the same as the Z in claim 10.  The (y, x) and (x, y) represent the case/ control values in claim 10.  The derivations utilize the symmetric mean of the indices in Proposition 2.  Example 15 sets forth the log squared index of relative dissimilarity. Diewert provides the derivation of the quadratic dissimilarity index, and how to apply it to datasets.  Diewert concludes that each of the derived quadratic dissimilarity indices have use in the determination of how similar or dissimilar two datasets are, and that depending on the experimental question to be answered, any one of those listed could be applied. 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Larsen and Diewert, the Examiner concludes that known work in one field of endeavor may prompt variations.  Larsen provides the methods of determining dissimilarity between metagenomics data samples using a Bray-Curtis dissimilarity calculation. As set forth above in the rejections under 35 USC 112b, a multitude of dissimilarity indices exist for making such calculations.  The problem addressed by applicant - the need to determine how to calculate a measure representing how similar or dissimilar two metagenomics datasets are - was closely analogous to the task of how to calculate a measure representing differences in any two related datasets such as price index dissimilarities utilizing the quadratic dissimilarity index, as disclosed by Diewert. One of skill in the art of bioinformatics has a strong foundation in statistical analyses of data, in the abstract, and as applied to actual biologically related data.  Thus, an artisan in the bioinformatics art, having a high level of knowledge of statistics, and statistical analyses including calculation of dissimilarity indices would have recognized the similar class of problem and the known solutions of the prior art (Diewert) and it would have been well within the ordinary skill level to implement the calculations of Diewert in place of the Bray-Curtis dissimilarity index as disclosed by Larsen for the same metagenomics datasets. The selection of any one type of dissimilarity index out of those known in the prior art would have been well within the skill of the artisan, and the comparisons of the outcomes of various calculations to determine which represents the best fit to the data at hand would also have been well within the skill of the ordinary artisan.  The Court held that "[t]be gap between the prior art and respondent's system is simply not so great as to render the system nonobvious to one reasonably skilled in the art." 
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672